[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-15688                ELEVENTH CIRCUIT
                                                              JULY 8, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 05-00008-CR-JTC-3

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

BARRY ANDREW JACKSON,
a.k.a. John Andrew Hudson,
a.k.a. Andrew Joseph Jackson,
a.k.a. Andy Barry Jackson,
a.k.a. Anthony Barry Jackson,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                (July 8, 2009)

Before BLACK, BARKETT and FAY, Circuit Judges.
PER CURIAM:

      Barry Jackson, through counsel, appeals his amended sentence, arguing that

the district court lacked jurisdiction. The government concedes. For the reasons

set forth below, we vacate and remand with instructions to reinstate the original

sentence.

      Jackson pled guilty to bank robbery, 18 U.S.C. § 2213(a), and possession of

a firearm by a convicted felon, 18 U.S.C. §§ 922(g) and 924(e). On March 20,

2007, the district court sentenced Jackson to 180 months’ imprisonment. Believing

that Jackson already had served time on the bank robbery charge, the district court

ordered that Jackson receive credit for time served. Thereafter, the Bureau of

Prisons informed the district court that it could not give Jackson credit for time

served because he had not been arrested on the bank robbery charge, but, rather, on

an unrelated charge. On September 18, 2008, the district court amended the

judgment to remove the credit order. Jackson timely appealed.

      Whether the district court has jurisdiction to amend a defendant’s sentence is

a legal question subject to plenary review. United States v. Diaz-Clark, 292 F.3d
1310, 1315 (11th Cir. 2002). Pursuant to 18 U.S.C. § 3582(c), the district court

may amend a sentence if expressly permitted by statute or by Fed.R.Crim.P. 35 or

if the sentence was based on a guideline imprisonment range that subsequently was



                                           2
lowered by the Sentencing Commission. We have interpreted § 3582(c) to mean

that a district court lacks the “inherent power” to amend what it views as an illegal

sentence. Diaz-Clark, 292 F.3d at 1315. Rather, a district court is limited to

applying Rule 35. Id. at 1315-16.

      Pursuant to Rule 35(a), the district court may amend a sentence “that

resulted from arithmetical, technical, or other clear error” within seven days after

sentencing. Rule 35(a)’s seven-day deadline for amending a sentence is a

jurisdictional restriction. Diaz-Clark, 292 F.3d at 1317 (addressing the identical

restriction under former Rule 35(c)).

      The district court lacked jurisdiction to amend Jackson’s sentence. See id.

at 1315-17. The only provision under which the district court might have amended

Jackson’s sentence was Rule 35(a). See 18 U.S.C. § 3582(c); Diaz-Clark, 292 F.3d

at 1315-16. However, Rule 35(a)’s seven-day jurisdictional restriction had long

passed. See Fed.R.Crim.P. 35(c); Diaz-Clark, 292 F.3d at 1317. Accordingly, we

vacate Jackson’s amended sentence and remand to the district court with

instructions to reinstate the original sentence.

      VACATED and REMANDED.




                                            3